Citation Nr: 0937343	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  04-43 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for a psychiatric condition, to include 
posttraumatic stress disorder (PTSD), depressive disorder, 
and cognitive disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to 
December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In July 2009, the Veteran testified at a video-conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to a disability evaluation in 
excess of 30 percent for a psychiatric condition, to include 
posttraumatic stress disorder (PTSD), depressive disorder, 
and cognitive disorder and entitlement to a TDIU due to 
service-connected disabilities.

The most recent VA examination evaluating the Veteran's 
psychiatric disorder was performed in June 2008.  During his 
July 2009 hearing testimony, he indicated that the symptoms 
of his psychiatric disorder had become more severe since his 
prior VA medical examination.  In addition, records of VA 
treatment dated since June 2008, including VA psychology 
counseling notes, VA psychiatric diagnostic notes, and a VA 
outpatient psychiatry consultation note, reveal that the 
symptoms of the Veteran's psychiatric disorder have become 
more severe since the June 2008 VA examination.  As such, the 
Board has no discretion and must remand this matter to afford 
the Veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his psychiatric disorder.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

A review of the claims folder reveals that the Veteran was 
granted Social Security Disability Insurance benefits.  
However, the records regarding this award of benefits have 
not been associated with the claims folder and the record 
contains no indication that any attempt was made to obtain 
the Veteran's complete Social Security Administration (SSA) 
record.  Because SSA records are potentially relevant to the 
Board's determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 
(Fed. Cir., 2009); Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA 
put on notice of SSA records prior to issuance of final 
decision, Board must seek to obtain records); Hayes v. Brown, 
9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992) (VA has statutory duty to acquire both 
SSA decision and supporting medical records pertinent to 
claim); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Therefore, this appeal must be remanded to obtain the 
Veteran's complete SSA record.

Review of the claims folder reveals that the Veteran receives 
continuous treatment for his psychiatric disorder at the VA 
Medical Center (VAMC) in Shreveport, Louisiana.  Evidence 
submitted by the Veteran along with a waiver of AOJ 
consideration, dated in July 2009, includes records of 
treatment from the VAMC in Shreveport, Louisiana dated April 
2009 to May 2009.  Prior to this submitted evidence, the most 
recent records of VA treatment at the VAMC in Shreveport, 
Louisiana are dated in March 2008.  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the AMC should 
attempt to obtain complete VA clinical records pertaining to 
treatment for a psychiatric disorder from the VAMC in 
Shreveport, Louisiana.

As the Veteran's claim of entitlement to a disability 
evaluation in excess of 30 percent for a psychiatric disorder 
is being remanded for the Veteran to be afforded a VA medical 
examination, and because the result of this examination may 
impact the adjudication of the Veteran's claims for TDIU due 
to service-connected disabilities, the Board concludes that 
these claims are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  Because the issues 
are inextricably intertwined, the Board is unable to review 
the issue of entitlement to TDIU due to service-connected 
disabilities until the issue of entitlement to an evaluation 
in excess of 30 percent disabling for psychiatric disorder is 
resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran from the VA 
Medical Center in Shreveport, Louisiana.  
Any additional pertinent records 
identified by the Veteran during the 
course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
Veteran, and associated with the claims 
file.  If no records can be located, it 
should be so stated, in writing, for 
inclusion in the claims folder.

2.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

3.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his psychiatric 
condition, to include posttraumatic 
stress disorder (PTSD), depressive 
disorder, and cognitive disorder.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should note in the examination report 
that the claims folder and the remand 
have been reviewed.  All indicated tests 
and studies should be performed and a 
Global Assessment of Functioning score, 
along with an explanation as to what the 
score represents, should be provided.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
report.

4.  Thereafter, the AMC should 
readjudicate the Veteran's claims. If the 
benefits sought on appeal are not granted 
in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




